 In the Matter of BONITA RIBBON MILLS AND BREWTON WEAVING COM-PANY, EMPLOYERandTINY MAE SHOEMAKER, PETITIONERand'TEXTILE WORKERS UNION OF AMERICA, C. I. 0., UNIONCaseNo. 15-RD-3SECOND SUPPLEMENTAL DECISIONANDORDERJanuary 20, 1950On December 16, 1949, the Board issued a Supplemental Decision,,Order, and Second Direction of Election 1 in the above-captioned pro-ceeding, in which it set aside a decertification election held on Novem-ber 19, 1948, among certain employees of Bonita Ribbon Mills (hereincalled Bonita), and directed that a second decertification election beheld among such employees.Under date of December 28, 1949, theUnion filed a disclaimer of representation with respect to the employees,of Bonita.On December 29, 1949, the Board issued a Notice to ShowCause why the petition herein should not be dismissed, on the basis.of said disclaimer.Under date of January 3, 1950, the Petitioner-filed a memorandum objecting to the dismissal of the petition, andrequesting that the second decertification election be held as directed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members.Houston and Murdock].The Petitioner objects to the dismissal of the petition, on the ground.of an alleged right to have the question of the representation of theemployees by the Union determined at an election.The Board has,repeatedly held, however, that no question concerning representationexists, and no decertification election may .be held, when the unionsought to be decertified has, as here, disclaimed interest in represent-ing the employees involved.2Accordingly, we find that no question1 87 NLRB 1115.2 See, for example,Griffin Hosiery Mills, Inc., d/b/a Dove Down Hosiery Mills,83 NLRB1240 ;Terrytoons, Inc., 77NLRB 471:Federal Shipbuilding and Drydock Company, 77NLRB 403. Cf.Art Neon Company,84 NLRB 112.88 NLRB No. 58.241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting commerce exists concerning the representation of employeesof Bonita in the unit heretofore found appropriate; 8 we shall, there-fore, dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition in Case No. 15-RD-3, insofaras it relates to employees of BonitaRibbon Mills,Brewton,Alabama,be, and it herebyis, dismissed.8 SeeBonita Ribbon Mills and Brewton Weaving Company,79 NLRB 1462.